Title: From George Washington to Oliver Phelps, 20 January 1781
From: Washington, George
To: Phelps, Oliver,Osgood, Samuel


                        

                            
                            Gentlemen
                            Head Quarters New Windsor Jany 20 1781
                        
                        Since my Letter to you of the 28th of Decr the supply of Beef Cattle has been so inconsiderable, that we have
                            been compelled to break in upon the salted Provisions, which were designed as a reserve against the distresses of
                            unforeseen or unavoidable contingencies.
                        You will observe, from the enclosed Extracts of a Letter from Major General Heath the terrible prospects now
                            before us. Nothing, I am persuaded can prevent the most tremenduous consequences, but an immediate & regular supply
                            of the Beef Cattle demanded by the Requisitions of Congress from your State. I have advised His Excellency Governor
                            Hancock of this; and have further informed him, that unless we may depend upon this supply; I cannot consider myself
                            responsible for the safety of the important Posts on this River, or even the continuance of a single Regiment in the
                            field. I am Gentlemen Your Most Obedt Hble Servant 

                    